

116 HR 4825 IH: 21st Century Broad­band Deployment Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4825IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Hudson introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish broadband expansion grant programs, and for other purposes.1.Short titleThis Act may be cited as the 21st Century Broad­band Deployment Act.2.Broadband expansion grant program(a)Notification of creation of broadband maps; data sharing(1)In generalNot later than 3 business days after creating the maps required under section 802(c)(1) of the Communications Act of 1934 (47 U.S.C. 642(c)(1)), the Commission shall notify the Assistant Secretary that such maps have been created.(2)Data sharingNot less frequently than annually, the Commission shall, through the process established under section 802(b)(7) of the Communications Act of 1934 (47 U.S.C. 642(b)(7)), provide the Assistant Secretary any data collected by the Commission pursuant to title VIII of such Act. (b)Broadband grant program(1)Establishment of grant program; notice of funding opportunityThe Assistant Secretary shall, not later than 1 year after the Assistant Secretary is notified as described in subsection (a)(1)—(A)establish a program to make grants on a competitive basis, from amounts made available to carry out this section, to covered partnerships for covered broadband projects; and(B)publish a Notice of Funding Opportunity in the Federal Register that includes information about such program, including any requirement established by this section.(2)LimitationThe Assistant Secretary may not make a grant under this section before the date that is 1 year after the date on which the Assistant Secretary is notified as described in subsection (a)(1). (3)CoordinationIn making a grant award under paragraph (1), in order to avoid overbuilding in areas where Federal funds have already been awarded, the Assistant Secretary shall coordinate with—(A)the Chairman of the Commission;(B)the Secretary of Agriculture; and(C)the Assistant Secretary of Commerce for Economic Development.(4)Eligibility requirements(A)In generalTo be eligible for a grant under this section, a covered partnership shall submit an application at such time, in such manner, and containing such information as the Assistant Secretary may require, but the application shall, at a minimum, include a description of—(i)the covered partnership submitting the application under this subsection;(ii)the covered broadband project to be funded by the grant, including the speed or speeds at which the covered partnership plans to offer broadband service under the project;(iii)the cost of the covered broadband project to be funded by the grant, including—(I)a description of how the required construction will be funded;(II)all estimated project costs for all facilities that are required to complete the project, including the costs of upgrading, replacing, or otherwise modifying the existing facilities to expand coverage or meet performance requirements; (III)a description of how grant funds will be used in combination with other funds to support the broadband service project; (IV)in the case of a broadband service project that will be partially supported by loans, financial projections demonstrating that the covered partnership can cover the necessary debt service payments over the life of any loan; and(V)financial projections demonstrating that the covered partnership will remain financially stable at the conclusion of the grant award; (iv)the area to be served by the covered broadband project (in this section referred to as the proposed service area);(v)how the State, political subdivision, or political subdivisions in the covered partnership chose which provider of broad­band service to enter into a partnership with for the purposes of applying for a grant under this section; and(vi)any support provided to the provider of broadband service that is in the covered partnership through—(I)any grant, loan, or loan guarantee provided by a State to the provider of broadband service for the deployment of broadband service in the proposed service area; (II)any grant, loan, or loan guarantee with respect to the proposed service area provided by the Secretary of Agriculture under title VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.), including the Broadband Grants, Loans, and Loan Guarantees program, the Community Connect Programs, and the ReConnect Pilot Program; (III)any high-cost universal service support provided under section 254 of the Communications Act of 1934 (47 U.S.C. 254);(IV)any grant provided under section 6001 of the American Recovery and Reinvestment Act of 2009 (47 U.S.C. 1305);(V)the Education Stabilization Fund under title VIII of division B of the CARES Act (Public Law 116–136);(VI)any grant, loan, or loan guarantee provided by the Federal Government for the provision of broadband service; or(VII)any legally enforceable broadband deployment obligations to which the provider of broadband service is subject in the eligible service area.(B)Requirement to streamline permitting process(i)In generalIn order for a covered partnership to be eligible for a grant under this section each covered entity may only charge a fee to consider an application for the placement, construction, or modification of a facility for the provision of broadband service, personal wireless services, or telecommunications service in the proposed service area or an application to use a right-of-way or a facility in a right-of-way owned or managed by that entity for the placement, construction, or modification of a facility for the provision of any such service in the proposed service area, if the fee for considering such application is—(I)nondiscriminatory; (II)publicly disclosed; and (III)based on actual and direct costs, such as costs for the review and processing of such applications. (ii)Covered entity definedIn this paragraph, the term covered entity means—(I)an entity in the partnership that is a State or political subdivision of a State; and(II)a political subdivision in which all or part of the proposed service area is located. (5)PriorityIn awarding grants under this section, the Assistant Secretary shall give priority to applications for covered broadband projects as follows (in decreasing order of priority): (A)Covered broadband projects designed to provide broadband service to the greatest number of households in an eligible service area.(B)Covered broadband projects designed to provide broadband service in an eligible service area that is wholly within any area other than—(i)a county, city, or town that has a population of greater than 50,000 inhabitants; and (ii)the urbanized area contiguous and adjacent to such a city or town.(C)Covered broadband projects that are most cost-effective, prioritizing such areas that are most rural.(D)Covered broadband projects designed to provide broadband service with a download speed of at least 100 megabits per second and an upload speed of at least 20 megabits per second.(E)Any other covered broadband project that meets the requirements of this section.(6)Federal contributionThe amount of any grant provided to a covered partnership under this section may not exceed 75 percent of the total cost of the covered broadband project.(7)Grant conditions(A)RequirementsAs a condition of receiving a grant under this section for a covered broadband project that involves placing facilities along a roadway, the Assistant Secretary shall require the covered partnership receiving the grant to include consistent access points to allow access to such facilities, in accordance with any best practices established by the Commission regarding the placement of conduit access points.(B)ProhibitionsAs a condition of receiving a grant under this section, the Assistant Secretary shall prohibit—(i)a provider of broadband service that is in the covered partnership receiving the grant under this section—(I)from using grant amounts provided under this section to repay, or make any other payment relating to, a loan made by any public or private lender;(II)from using grant amounts provided under this section as collateral for a loan made by any public or private lender; and(III)from using more than $75,000 of grant amounts provided under this section to pay for the preparation of an application for a grant under this section; and(ii)a State, or a political subdivision of the State, that is in the covered partnership receiving the grant under this section from, after accepting a grant under this section offering broadband service.(C)NondiscriminationThe Assistant Secretary may not require a provider of broadband service that is in an eligible partnership to be designated as an eligible telecommunications carrier pursuant to section 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e)) to be eligible to receive a grant under this section or as a condition of receiving a grant under this section.(8)Build-out, notification, and accountability requirement(A)In generalThe Assistant Secretary shall establish build-out, accountability, and (in accordance with paragraph (8)) reporting requirements for covered partnerships that receive grants under this section, including, for each covered partnership that receives a grant under this section, milestones for the deployment of broadband service under the covered broadband project funded by the grant.(B)Notification to CommissionUpon establishing a build-out, accountability, or reporting requirement under subparagraph (A), the Assistant Secretary shall transmit to the Commission a notification describing such requirement.(C)PenaltyIf a covered partnership fails to meet a build out requirement under subparagraph (A), the Assistant Secretary shall—(i)recover any funds made available to the covered partnership; and(ii)assess a covered partnership (to be split equally among each entity in the partnership) a fine of not less than 50 percent of the funds made available to the covered partnership.(9)Reporting requirements(A)In generalA covered partnership that receives a grant under this section shall—(i)semiannually submit to the Assistant Secretary a certification that identifies the areas for which broadband service has been deployed under the covered broad­band project funded by the grant, to assess compliance with broadband build-out milestones established by the Assistant Secretary under paragraph (8) for the project; and(ii)provide to the Assistant Secretary complete, reliable, and precise information (in a manner consistent with how information is submitted under section 802 of the Communications Act of 1934 (47 U.S.C. 642)) on each area receiving access to broadband service through the covered broadband project funded by the grant, not later than 90 days after—(I)the date of completion of each milestone established by the Assistant Secretary under paragraph (7) for the covered broadband project; and(II)the date of completion of the covered broadband project. (B)Publication of semiannual certificationThe Assistant Secretary shall publish in the Federal Register each certification submitted under subparagraph (A)(i), except that the Assistant Secretary shall not publish any information in such certification that the Assistant Secretary determines to be confidential.(C)Sharing of informationNot later than 30 days after receiving information under subparagraph (A)(ii), the Assistant Secretary shall provide such information to the Commission. (10)Technical assistance(A)In generalThe Assistant Secretary may, at the request of a covered partnership applying for a grant under this section, provide technical assistance and training to such partnership with respect to the application process and the application to be submitted by the partnership. (B)FundingNot more than $1,000,000 of the amount made available to carry out this section may be used for technical assistance and training under subparagraph (A). (C)CoordinationWhen providing technical assistance to a covered partnership, the Assistant Secretary shall coordinate with any official of the State in which the political subdivision or political subdivisions in the covered partnership are located that is responsible for the expansion of broadband service in the State.(11)Relation to other Federal and State broadband programs(A)Universal service fundNot later than 5 business days after the Commission receives a request from the Assistant Secretary for any information the Assistant Secretary determines necessary to ensure that any grant made under this section complements and is not duplicative of high-cost universal service support provided under section 254 of the Communications Act of 1934 (47 U.S.C. 254), for an area that includes any portion or all of the area to be served by the covered broadband project with respect to which the grant is made, the Commission shall provide the Assistant Secretary such information.(B)Rural utilities serviceNot later than 5 business days after the Secretary of Agriculture receives a request from the Assistant Secretary for any information the Assistant Secretary determines necessary to ensure that any grant made under this section complements and is not duplicative of grants, loans, or loan guarantees provided by the Secretary of Agriculture under title VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.), including the Broadband Grants, Loans, and Loan Guarantees program and the Community Connect Programs, and the ReConnect Pilot Program, for an area that includes any portion or all of the area to be served by the covered broadband project with respect to which the grant is made, the Secretary of Agriculture shall provide the Assistant Secretary such information. (C)State Broadband Grant ProgramsThe Assistant Secretary shall ensure that any grant made under this section complements and is not duplicative of grants, loans, loan guarantees, or other support, provided by a State to a provider of broadband service in the covered partnership, that establishes a legally enforceable obligation for the provider to provide broadband service with a download speed of at least 25 megabits per second and an upload speed of at least 3 megabits per second, in an area that includes any portion or all of the area to be served by the covered broadband project with respect to which the grant is made. (12)Report to CongressThe Assistant Secretary shall annually submit a report to Congress on the progress of the program established under this section, based on the information provided by covered partnerships under paragraph (8)(A)(ii), until every obligation under each grant provided under this section is fulfilled.(13)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000,000 for fiscal year 2023 through fiscal year 2027, to remain available through fiscal year 2027.(14)Challenge processIn the Notice of Funding Opportunity required to be published under subsection (b)(1)(B), the Assistant Secretary shall be required to establish a user-friendly challenge process through which consumers, State, local, and Tribal governmental entities, and other entities or individuals may submit information to the Assistant Secretary to challenge whether—(A)with respect to an area, such area is an eligible service area;(B)with respect to an area, an entity already provides such service in the area; or(C)with respect to an area, an entity already has a legally enforceable obligation to provide broadband service in the area at 25 megabits per second upload speed and 3 megabits per second download speed.(15)Limitation on State or political subdivision(A)Any entity in a covered partnership that is a State or political subdivision of a State may not prohibit or have the effect of prohibiting the entity in a covered partnership that is a provider of fixed broadband service that is not owned (in whole or in part) or controlled by the State or any political subdivision of the State from entering into a covered partnership on the basis of requiring any obligation, requirement, duty, or regulation that is inconsistent with, or exceeds in a material way, any grant condition required by the Assistant Secretary.(B)In the case of a covered partnership that receives a grant under this section, the entity in the partnership that is a State or political subdivision of a State may not impose any obligation, requirement, duty, or regulation that is inconsistent with, or exceeds in a material way, any grant condition required by the Assistant Secretary.(16)Rule of constructionNothing in this Act shall be construed to permit an entity in a covered partnership that is a State or a political subdivision of a State to own or operate any facility used to provide broadband service at the conclusion of the covered partnership.(c)DefinitionsIn this section:(1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(2)Broadband serviceThe term broad­band service has the meaning given the term broadband internet access service in section 8.1(b) of title 47, Code of Federal Regulations (or any successor regulation).(3)CommissionThe term Commission means the Federal Communications Commission. (4)Covered broadband projectThe term covered broadband project means a competitively and technologically neutral project for the deployment of fixed broadband service that provides in a eligible service areas broadband service with a download speed of at least 25 megabits per second, an upload speed of at least 3 megabits per second, and a latency sufficient to support real-time applications.(5)Covered partnershipThe term covered partnership means—(A)a partnership between—(i)a State, if such State does not offer broadband service;(ii)one or more political subdivisions of the State, if such political subdivision or such political subdivisions (as the case may be) do not offer broadband service; and(iii)a provider of fixed broadband service that is not owned (in whole or in part) or controlled by the State or any political subdivision of the State; or (B)a partnership between—(i)one or more political subdivisions of a State, provided such political subdivision or political subdivisions (as the case may be) does not offer broadband service; and(ii)a provider of fixed broadband service that is not owned (in whole or in part) or controlled by the State or any political subdivision of the State.(6)Eligible service areaThe term eligible service area means a household or business location in which broadband service at 25 megabits per second upload and 3 megabits per second download speed is not available, as determined by the Assistant Secretary solely on the basis of the maps created under section 802(c)(1) of the Communications Act of 1934 (47 U.S.C. 642(c)(1)), except for those areas that are awarded funding in the Rural Digital Opportunity Fund Phase II Auction (FCC 20–5) or a High Cost Program.(7)High cost programThe term high cost program means any of the following—(A)any grant, loan, or loan guarantee provided by a State to the provider of broadband service for the deployment of broadband service in the proposed service area;(B)any grant, loan, or loan guarantee with respect to the proposed service area provided by the Secretary of Agriculture under title VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.), including the Broadband Grants, Loans, and Loan Guarantees program, the Community Connect Programs, and the ReConnect Pilot Program;(C)any high-cost universal service support provided under section 254 of the Communications Act of 1934 (47 U.S.C. 254);(D)any grant provided under section 6001 of the American Recovery and Reinvestment Act of 2009 (47 U.S.C. 1305);(E)the Education Stabilization Fund under title VIII of division B of the CARES Act (Public Law 116–136); or(F)any grant, loan, or loan guarantee provided by the Federal Government for the provision of broadband service.(8)Personal wireless servicesThe term personal wireless services—(A)has the meaning given such term in section 332 of the Communications Act of 1934 (47 U.S.C. 332); and(B)includes commercial mobile data service (as defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401)). (9)Political subdivisionThe term political subdivision includes a city, county, wireless authority, or planning district commission. (10)StateThe term State means the 50 States, the District of Columbia, the territories and possessions of the United States, and federally recognized Indian Tribes.(11)Telecommunications serviceThe term telecommunications service has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).3.Mobile broadband expansion grant program(a)Notification of creation of broadband maps; data sharing(1)In generalNot later than 3 business days after creating the maps required under section 802(c)(1) of the Communications Act of 1934 (47 U.S.C. 642(c)(1)), the Commission shall notify the Assistant Secretary that such maps have been created.(2)Data sharingNot less frequently than annually, the Commission shall, through the process established under section 802(b)(7) of the Communications Act of 1934 (47 U.S.C. 642(b)(7)), provide the Assistant Secretary any data collected by the Commission pursuant to title VIII of such Act. (b)Mobile broadband grant program(1)Establishment of grant program; notice of funding opportunityThe Assistant Secretary shall, not later than 1 year after the Assistant Secretary is notified as described in subsection (a)(1)—(A)establish a program to make grants on a competitive basis, from amounts made available to carry out this section, to covered partnerships for covered mobile broadband service projects; and(B)publish a Notice of Funding Opportunity in the Federal Register that includes information about such program, including any requirement established by this section.(2)Limitation; coordination(A)The Assistant Secretary may not make a grant under this section before the date that is 1 year after the date on which the Assistant Secretary is notified as described in subsection (a)(1).(B)In making a grant award under paragraph (1), the Assistant Secretary shall coordinate with the Chairman of the Commission in order to avoid overbuilding in areas where funds are made available through the 5G Fund Report and Order (FCC 20–150) adopted by the Commission on October 27, 2020.(3)Eligibility requirements(A)In generalTo be eligible for a grant under this section, a covered partnership shall submit an application at such time, in such manner, and containing such information as the Assistant Secretary may require, but the application shall, at a minimum, include a description of—(i)the covered partnership submitting the application under this paragraph;(ii)the covered mobile broadband service project to be funded by the grant, including the speed or speeds at which the covered partnership plans to offer mobile broadband service under the project;(iii)the cost of the covered mobile broadband service project to be funded by the grant, including—(I)a description of how the required construction will be funded;(II)all estimated project costs for all facilities that are required to complete the project, including the costs of upgrading, replacing, or otherwise modifying the existing facilities to expand coverage or meet performance requirements; (III)a description of how grant funds will be used in combination with other funds to support the mobile broadband service project;(IV)in the case of a mobile broadband service project that will be partially supported by loans, financial projections demonstrating that the covered partnership can cover the necessary debt service payments over the life of any loan; and(V)financial projects demonstrating that the covered partnership will remain financially stable at the conclusion of the grant award;(iv)the area to be served by the covered mobile broadband service project (in this subsection referred to as the proposed service area);(v)how the State, political subdivision, or political subdivisions in the covered partnership chose which provider of mobile broadband service to enter into a partnership with for the purposes of applying for a grant under this section; and(vi)any support (other than support for a wireline service) that the provider of mobile broadband service that is in the covered partnership has received through—(I)any grant, loan, or loan guarantee provided by a State to the provider of mobile broadband service for the deployment of mobile broadband service in the proposed service area; (II)any high-cost universal service support provided under section 254 of the Communications Act of 1934 (47 U.S.C. 254);(III)any grant provided under section 6001 of the American Recovery and Reinvestment Act of 2009 (47 U.S.C. 1305);(IV)the Education Stabilization Fund under title VIII of division B of the CARES Act (Public Law 116–136);(V)any other grant, loan, or loan guarantee provided by the Federal Government for the provision of broadband service; or(VI)any legally enforceable mobile broadband deployment obligations to which the provider of mobile broadband service is subject in the eligible service area.(B)Requirement to streamline permitting process(i)In generalIn order for a covered partnership to be eligible for a grant under this section each covered entity may only charge a fee to consider an application for the placement, construction, or modification of a facility for the provision of broadband service, personal wireless services, or telecommunications service in the proposed service area or an application to use a right-of-way or a facility in a right-of-way owned or managed by that entity for the placement, construction, or modification of a facility for the provision of any such service in the proposed service area, if the fee for considering such application is—(I)nondiscriminatory; (II)publicly disclosed; and (III)based on actual and direct costs, such as costs for the review and processing of such applications. (ii)Covered entity definedIn this subparagraph, the term covered entity means—(I)an entity in the partnership that is a State or political subdivision of a State; and(II)a political subdivision in which all or part of the proposed service area is located. (4)PriorityIn awarding grants under this section, the Assistant Secretary shall give priority to applications for covered mobile broadband service projects as follows (in decreasing order of priority): (A)Covered mobile broadband service projects designed to provide mobile broadband service to an eligible service in which the greatest number of households in the eligible service area do not have fixed broadband service with a download speed of 25 megabits per second and an upload speed of 3 megabits per second, as determined by the Assistant Secretary on the basis of the maps required under section 802(c)(1) of the Communications Act of 1934 (47 U.S.C. 642(c)(1)).(B)Covered mobile broadband service projects designed to provide mobile broadband service in an eligible service area that is wholly within any area other than—(i)a county, city, or town that has a population of greater than 50,000 inhabitants; and (ii)the urbanized area contiguous and adjacent to such a city or town.(C)Covered mobile broadband service projects that are most cost-effective.(D)Covered mobile broadband service projects that are most rural.(E)Covered mobile broadband service projects designed to provide 5th Generation long-term evolution or future generation of service that meets the standards set forth in Release 15, or any successor release, of the 3rd Generation Partnership Project.(F)Any other covered mobile broadband service project that meets the requirements of this section.(5)Federal contributionThe amount of any grant provided to a covered partnership under this section may not exceed 75 percent of the total cost of the covered mobile broadband service project.(6)Grant conditions(A)RequirementsAs a condition of receiving a grant under this section for a covered mobile broadband service project, a covered partnership shall provide mobile broadband service under the project using the facilities of the provider of mobile broadband service in the covered partnership and not exclusively through the resale of the service of another provider of personal wireless services.(B)ProhibitionsAs a condition of receiving a grant under this section, the Assistant Secretary shall prohibit—(i)a provider of mobile broadband service that is in the covered partnership receiving the grant under this section—(I)from using grant amounts provided under this section to repay, or make any other payment relating to, a loan made by any public or private lender;(II)from using grant amounts provided under this section as collateral for a loan made by any public or private lender; and(III)from using more than $75,000 of grant amounts provided under this section to pay for the preparation of an application for a grant under this section; and(ii)a State, or a political subdivision of a State, that is in the covered partnership receiving the grant under this section, after accepting a grant under this section from offering mobile broadband service.(C)NondiscriminationThe Assistant Secretary may not require a provider of mobile broadband service that is in an eligible partnership to be designated as an eligible telecommunications carrier pursuant to section 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e)) for the covered partnership to be eligible to receive a grant under this section or as a condition of the covered partnership receiving a grant under this section.(D)CollocationA covered entity (as defined in paragraph (3)(B)(ii)) may not prohibit or have the effect of prohibiting the collocation of personal wireless service facilities at any site at which the covered partnership has deployed a personal wireless service facility in connection with a grant made available in this section.(7)Build-out, notification, and accountability requirement(A)In generalThe Assistant Secretary shall establish build-out, accountability, and (in accordance with paragraph (8)) reporting requirements for covered partnerships that receive grants under this section, including, for each covered partnership that receives a grant under this section, milestones for the deployment of mobile broadband service under the covered mobile broadband service project funded by the grant.(B)Notification to CommissionUpon establishing a build-out, accountability, or reporting requirement under subparagraph (A), the Assistant Secretary shall transmit to the Commission a notification describing such requirement.(C)PenaltyIf a covered partnership fails to meet a build out requirement under subparagraph (A), the Assistant Secretary shall—(i)recover any funds made available to the covered partnership; and(ii)assess a covered partnership (to be split equally among each entity in the partnership) a fine of not less than 50 percent of the funds made available to the covered partnership.(8)Reporting requirements(A)In generalA covered partnership that receives a grant under this section shall—(i)semiannually submit to the Assistant Secretary a certification that identifies the areas for which mobile broadband service have been deployed under the covered mobile broadband service project funded by the grant, to assess compliance with mobile broadband service build-out milestones established by the Assistant Secretary under paragraph (7) for the project; and(ii)provide to the Assistant Secretary complete, reliable, and precise information (in a manner consistent with how information is submitted under section 802 of the Communications Act of 1934 (47 U.S.C. 642)) on each area receiving access to mobile broadband service through the covered mobile broadband service project funded by the grant, not later than 90 days after—(I)the date of completion of each milestone established by the Assistant Secretary under paragraph (6) for the covered mobile broadband service project; and(II)the date of completion of the covered mobile broadband service project. (B)Publication of semiannual certificationThe Assistant Secretary shall publish in the Federal Register each certification submitted under subparagraph (A)(i), except that the Assistant Secretary shall not publish any information in such certification that the Assistant Secretary determines to be confidential.(C)Sharing of informationNot later than 30 days after receiving information under subparagraph (A)(ii), the Assistant Secretary shall provide such information to the Commission. (9)Technical assistance(A)In generalThe Assistant Secretary may, at the request of a covered partnership applying for a grant under this section, provide technical assistance and training to such partnership with respect to the application process and the application to be submitted by the partnership. (B)FundingNot more than $1,000,000 of the amount made available to carry out this section may be used for technical assistance and training under subparagraph (A). (C)CoordinationWhen providing technical assistance to a covered partnership, the Assistant Secretary shall coordinate with any official of the State in which the political subdivision or political subdivisions in the covered partnership are located that is responsible for the expansion of personal wireless services in the State.(10)Relation to other Federal and State broadband programs(A)Universal service fundNot later than 5 business days after the Commission receives a request from the Assistant Secretary for any information the Assistant Secretary determines necessary to ensure that any grant made under this section complements and is not duplicative of high-cost universal service support provided under section 254 of the Communications Act of 1934 (47 U.S.C. 254), for an area that includes any portion or all of the area to be served by the covered mobile broadband service project with respect to which the grant is made, the Commission shall provide the Assistant Secretary such information.(B)State Broadband Grant ProgramsThe Assistant Secretary shall ensure that any grant made under this section complements and is not duplicative of grants, loans, loan guarantees, or other support, provided by a State to a provider of mobile broadband service in the covered partnership, that establishes a legally enforceable obligation for the provider to provide broadband service with a download speed of at least 25 megabits per second and an upload speed of at least 3 megabits per second, in an area that includes any portion or all of the area to be served by the covered mobile broadband service project with respect to which the grant is made. (11)Challenge processIn the Notice of Funding Opportunity required to be published under subsection (b)(1)(B), the Assistant Secretary shall be required to establish a user-friendly challenge process through which consumers, State, local, and Tribal governmental entities, and other entities or individuals may submit information to the Assistant Secretary to challenge whether—(A)with respect to an area, such area is an eligible service area;(B)with respect to an area, an entity already provides such service in the area; or(C)with respect to an area, an entity already has a legally enforceable obligation to provide mobile broadband service in the area.(12)Limitation on State or political subdivision(A)Any entity in a covered partnership that is a State or political subdivision of a State may not prohibit or have the effect of prohibiting the entity in a covered partnership that is a provider of mobile broadband service that is not owned (in whole or in part) or controlled by the State or any political subdivision of the State from entering into a covered partnership on the basis of requiring any obligation, requirement, duty, or regulation that is inconsistent with, or exceeds in a material way, any grant condition required by the Assistant Secretary.(B)In the case of a covered partnership that receives a grant under this section, the entity in the partnership that is a State or political subdivision of a State may not impose any obligation, requirement, duty, or regulation that is inconsistent with, or exceeds in a material way, any grant condition required by the Assistant Secretary.(13)Rule of constructionNothing in this Act shall be construed to permit an entity in a covered partnership that is a State or a unit of local government to own or operate any facility used to provide mobile broadband service at the conclusion of the covered partnership.(14)Report to CongressThe Assistant Secretary shall annually submit a report to Congress on the progress of the program established under this section, based on the information provided by covered partnerships under paragraph (8)(A)(ii), until every obligation under each grant provided under this section is fulfilled.(15)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $3,000,000,000 for fiscal year 2023 through fiscal year 2027, to remain available through fiscal year 2027.(c)DefinitionsIn this section:(1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(2)Broadband serviceThe term broad­band service has the meaning given the term broadband internet access service in section 8.1(b) of title 47, Code of Federal Regulations (or any successor regulation).(3)Cell edge probability; cell loadingThe terms cell edge probability and cell loading have the meaning given those terms in section 801 of the Communications Act of 1934 (47 U.S.C. 641).(4)CommissionThe term Commission means the Federal Communications Commission. (5)Covered mobile broadband service projectThe term covered mobile broadband service project means a competitively and technologically neutral project for the deployment of mobile broadband service in an eligible service area.(6)Covered partnershipThe term covered partnership means—(A)a partnership between—(i)a State, if such State does not offer personal wireless services;(ii)one or more political subdivisions of the State, if such political subdivision or such political subdivisions (as the case may be) do not offer mobile broadband service; and(iii)a provider of mobile broadband service that is not owned (in whole or in part) or controlled by the State or any political subdivision of the State; or (B)a partnership between—(i)one or more political subdivisions of a State, provided such political subdivision or political subdivisions (as the case may be) does not offer mobile broadband service; and(ii)a provider of mobile broadband service that is not owned (in whole or in part) or controlled by the State or any political subdivision of the State.(7)Eligible service areaThe term eligible service area means an area not smaller than a census block in which mobile broadband service is not available, as determined by the Assistant Secretary solely on the basis of the maps created under section 802(c)(1) of the Communications Act of 1934 (47 U.S.C. 642(c)(1)), except such areas that are eligible for support or are awarded support under the 5G Fund Report and Order (FCC 20–150) adopted by the Commission on October 27, 2020.(8)Mobile broadband serviceThe term mobile broadband service means 4th Generation long-term evolution service, 5th Generation long-term evolution service, or future generation of service that meets the standards set forth in Release 10, or any successor release, of the 3rd Generation Partnership Project. (9)Personal wireless servicesThe term personal wireless services—(A)has the meaning given such term in section 332 of the Communications Act of 1934 (47 U.S.C. 332); and (B)includes commercial mobile data service (as defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401)).(10)Personal wireless service facilityThe term personal wireless service facility means a facility for the provision of personal wireless service.(11)Political subdivisionThe term political subdivision includes a city, county, wireless authority, or planning district commission. (12)StateThe term State means the 50 States, the District of Columbia, the territories and possessions of the United States, and federally recognized Indian Tribes.(13)Telecommunications serviceThe term telecommunications service has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).